                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:20-CV-356-FL


 DAVID LEE BLOUNT,                                 )
                                                   )
                         Plaintiff,                )
                                                   )
       v.                                          )
                                                                         ORDER
                                                   )
 AJINOMOTO HEALTH AND                              )
 NUTRITION,                                        )
                                                   )
                         Defendant.



       This matter is before the court for review of plaintiff’s pro se complaint pursuant to U.S.C.

§ 1915(e). United States Magistrate Judge Robert T. Numbers, II, entered memorandum and

recommendation (“M&R”) pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

wherein it is recommended that the court allow to proceed plaintiff’s hostile work environment

claim to proceed but dismiss plaintiff’s claim for retaliation. Plaintiff did not file objections to the

M&R, and the time to do so has expired. In this posture, the issues raised are ripe for ruling. For

the following reasons, the court adopts the M&R, allows plaintiff’s hostile work environment

claim to proceed, and dismisses without prejudice plaintiff’s retaliation claim.

                                  STATEMENT OF THE CASE

       Plaintiff, proceeding pro se, commenced this action by filing motion for leave to proceed

in forma pauperis (“IFP”) on July 7, 2020. Plaintiff asserts claims for hostile work environment

and retaliation on the basis of sexual orientation, in violation of Title VII of the Civil Rights Act




            Case 5:20-cv-00356-FL Document 6 Filed 09/02/20 Page 1 of 4
of 1964, as amended, 42 U.S.C. § 2000e, et seq. Plaintiff seeks damages and an outstanding job

reference.

       On August 14, 2020, the magistrate judge granted plaintiff’s IFP motion. The magistrate

judge further recommended that plaintiff’s hostile work environment claim be allowed to proceed,

but that his retaliation claim be dismissed for failure to state a claim upon which relief can be

granted.

                                  STATEMENT OF FACTS

       The court incorporates herein the summary of alleged facts, as set forth in the M&R, for

ease of reference.

                 [Plaintiff] David Lee Blount, Jr. began working for Ajinomoto Health and
       Nutrition [defendant] in 2016. Compl. at 2, D.E.1–1. While an employee, he says
       he was the target of bullying and harassment because of his sexual orientation. Id.
       Blount is a gay man. His colleagues called him “a gay faggot” and “compared [him]
       to . . . someone’s whiny bitch wife.” Id. He reported this behavior, but employees
       and supervisors constantly ignored his reports. Id.

               When Blount told the human resources director that his foreman Tim
       Stewart called him “a whiny bitch like his wife,” the director “laughed in [Blount’s]
       face.” Id. Another foreman reported Stewart’s behavior on Blount’s behalf, yet
       Ajinomoto took no action. Id. Blount says Stewart’s boss knew how Stewart treated
       Blount. Id. But instead of addressing this behavior, the company retaliated against
       Blount by writing him up after he complained. Id.

               Blount says that his complaints about workplace harassment have been
       “ignored for years.” Id. Other employees quit when Ajinomoto took no action after
       they reported concerns to supervisors and human resources. Id. Blount fears for his
       safety and the safety of his boyfriend. Id. at 3. The employees who bullied him
       know where he lives, and one employee said he would “follow someone home from
       work to beat them into the ground.” Id. at 2–3. Blount’s mental health has suffered
       because of this. He has been on medical leave since April 2020 and sees a therapist
       for panic attacks, fear, severe depression, and suicidal thoughts. Id. at 3.

(M&R (DE 4) at 1-2).




                                                2

             Case 5:20-cv-00356-FL Document 6 Filed 09/02/20 Page 2 of 4
                                     COURT’S DISCUSSION

A.       Standard of Review

         The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Absent a specific and timely filed objection, the

court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983). Upon careful review of the record, “the court may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1).

         A complaint may be found frivolous if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “[C]ourts . . . have an independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence of a challenge from any

party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006). Thus, if the court determines on

frivolity review that it lacks subject matter jurisdiction, it “must dismiss the action.” Fed. R. Civ.

P. 12(h)(3); see Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (“Determining the question

of subject matter jurisdiction at the outset of the litigation is often the most efficient procedure.”).

Where the court considers a “facial challenge[ ] to standing that do[es] not dispute the jurisdictional

facts alleged in the complaint,” the court accepts “the facts of the complaint as true as [the court]

would in context of a Rule 12(b)(6) challenge.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir.

2018).

         Under Federal Rule of Civil Procedure 12(b)(6), a complaint fails to state a claim if it does

not “contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face,” sufficient to “allow[ ] the court to draw the reasonable inference that the defendant is



                                                   3

             Case 5:20-cv-00356-FL Document 6 Filed 09/02/20 Page 3 of 4
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). In evaluating whether a claim has been stated, “[the] court accepts all well-pled facts as

true and construes those facts in the light most favorable to the plaintiff,” but does not consider

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement [,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations

omitted).

B.     Analysis

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby adopts the recommendation of the magistrate judge as its own, and, for the reasons

stated therein, dismisses without prejudice plaintiff’s retaliation claim and allows to proceed

plaintiff’s hostile work environment claim.

                                         CONCLUSION

       Based on the foregoing, the court ADOPTS the recommendation in the M&R. (DE 4).

Plaintiff’s retaliation claim is DISMISSED WITHOUT PREJUDICE. Where plaintiff’s hostile

work environment claim survives frivolity review under 28 U.S.C. § 1915(e)(2)(B), the clerk is

DIRECTED to serve plaintiff’s complaint by a United States marshal or deputy marshal in

accordance with Rule 4(c)(3).

       SO ORDERED, this the 2nd day of September, 2020.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 4

            Case 5:20-cv-00356-FL Document 6 Filed 09/02/20 Page 4 of 4
